Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Prior Art of record, Chen et al, Kim and Ambrose do not disclose an apparatus having a structural including combination limitations of a module having an array of magnetic transducers; a thermoelectric cooling element positioned proximate to the array of magnetic transducers; and a controller electrically coupled to the thermoelectric cooling element and the array of magnetic transducers as set forth in claim 1 (similarly to claims 8 and 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN T CAO whose telephone number is (571)272-7569.  The examiner can normally be reached on Flex 8hrs/day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLEN T CAO/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        

/A.T.C/Primary Examiner, Art Unit 2688